Citation Nr: 0520481	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-17 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2004.  This matter was 
originally on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In August 2003, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's bilateral hearing loss is not related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2004 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination to 
determine the etiology of his bilateral hearing disability.  
In addition, the veteran's claim was readjudicated and a 
supplemental statement of the case was issued.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's May 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would try to help the veteran obtain medical records, 
employment records, or records from other Federal agencies.  
While the March 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to tell VA about 
any additional information or evidence that he wished VA to 
obtain on his behalf or to send the evidence itself to VA.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the March 
2001 notice letter, which preceded the February 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with bilateral sensorineural 
hearing loss.  Thus, medical evidence of a current chronic 
disability is shown by the evidence of record.  

With respect to the veteran's left ear hearing loss, a review 
of the veteran's service medical records reveals that at the 
time of the veteran's enlistment examination in August 1961, 
the veteran demonstrated mild left ear hearing loss at 4000 
Hertz.

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service. 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  The presumption of 
sound condition provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment.  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  38 
C.F.R. § 3.304.

There is medical evidence that shows that the mild left ear 
hearing loss preexisted service; and having determined that 
left ear hearing loss preexisted service, the Board must 
determine whether there has been any measured worsening of 
the disability during service and, if so, whether the 
measured worsening constitutes an increase in disability.  

A review of the veteran's service medical records reveals 
that on the clinical examination for separation from service, 
the veteran's hearing was evaluated as normal.  Thus, there 
is no evidence that the veteran's left ear hearing loss 
underwent an increase in severity in service.  As there is no 
evidence that the veteran's preexisting left ear hearing loss 
worsened during this period of military service, the fact 
that his left ear hearing loss may subsequently have worsened 
many decades later does not serve to support the veteran's 
service connection claim.  

With respect to the veteran's right ear hearing loss, the 
service medical records are absent complaints, findings or 
diagnoses of right ear hearing loss during service.  As noted 
above, on the clinical examination for separation from 
service, the veteran's hearing was evaluated as normal.  
Thus, there is no medical evidence that shows that the 
veteran suffered from right ear hearing loss during service.

The medical evidence of record also fails to show the onset 
of right ear hearing loss within the one-year presumptive 
period following the veteran's discharge from service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the earliest 
documented evidence of right ear hearing loss was noted in 
2003.

There is similarly no competent medical evidence of record 
that links the veteran's hearing loss to any incident of 
service.  At the June 2004 VA examination, the examiner noted 
the veteran reported a significant history of occupational 
noise exposure while working as a carpenter for 30 years and 
that given the veteran current occupation and in 
consideration of the length of time exposed to loud noise on 
the job, it was most likely that occupational noise exposure 
was the primary contributor to the veteran's hearing loss.

Although the veteran contends that his bilateral hearing loss 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed hearing loss to any incident or 
incidents of service, service connection for bilateral 
hearing loss must be denied. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


